Citation Nr: 1529067	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  06-11 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1985 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, but came to the Board from the Cleveland, Ohio RO.

In April 2015, the Veteran testified at a video conference hearing at the Huntington, West Virginia RO before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the October 2002 rating decision denying entitlement to service connection for PTSD is final.

2.  Evidence received since the October 2002 rating decision raises a reasonable possibility of substantiating this claim.  

3.  The Veteran's account of in-service stressors is credible and consistent with the evidence of record.

4.  The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of PTSD, which likely had its onset during or is otherwise related to stressors in the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been received.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§  3.104, 3.156, 20.1103 (2014).  

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

New and Material Evidence

The Veteran contends that she has PTSD as a result of multiple instances of military sexual trauma.

The Veteran was previously denied entitlement to service connection for PTSD in a rating decision by the Columbia, South Carolina RO dated in October 2002.  The Veteran's claims were denied on the basis of insufficient information regarding the claimed in-service stressors.  Although notified of the denial, the Veteran did not perfect an appeal to the October 2002 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§  20.200, 20.201, 20.202 (2014).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. §  7105.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. §  7105; 38 C.F.R. §§  20.1103, 20.1105 (2014).  Pursuant to 38 U.S.C.A. §  5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

Since the October 2002 rating decision, the Veteran has submitted more detailed accounts of her claimed in-service stressors as well as a buddy statement in support of her claim.  In addition, VA treatment records have been obtained and associated with the claims file.  As the record now contains more evidence pertinent to the claimed in-service stressors than it did in October 2002, the Board finds that new and material evidence has been received which pertains to a previously unestablished fact necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence, the claim is reopened.  

Service Connection - Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  38 U.S.C.A. §  1154(b) (West 2014); 38 C.F.R. §  3.304(f).  However, there are special considerations for PTSD claims predicated on personal assault.  The pertinent regulation, 38 C.F.R. §  3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. §  3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of  depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. §  3.304(f)(5).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. §  3.304(f)(5).  

Service Connection - Analysis

In this case, the Veteran's service treatment records are silent for any complaints or treatment related to a sexual assault or psychiatric disorder.  However, the Veteran's VA treatment records show a diagnosis of PTSD by a psychiatrist in May 2002 and an extensive history of mental health treatment since that time.  During treatment, the appellant has alleged multiple instances of sexual trauma, which she and her treatment providers agree to be the cause of her PTSD. 

The contested issue is whether the claimed in-service stressors occurred.  There is no direct corroboration of any of the claimed sexual assaults.  The Veteran submitted a statement from a fellow service member who reported that she had told him about "some things that happened" to her, but the statement gives no indication of when the Veteran might have told him this information.  However, there is evidence of behavior changes.  In an April 1983 service treatment record, the Veteran indicated that she was "having worries about MOS & her future" and "may have to change her MOS due to being female."  In April 1986, seven months after the end of her active duty service, the Veteran wrote to VA that she was withdrawing from her university studies on the advice of a counselor she was seeing for depression.  As she said at the time, "I have been in a state of depression to the point I can hardly remember from one day to the next, don't sleep well, and have even started crying when someone asks a simple question, 'How are you doing?'"  These records show significant behavior changes during and immediately after the Veteran's first period of active duty service.  

These behavior changes are too vague to ascribe to any specific one of the assaults the Veteran alleges.  However, the Veteran has been specific in her allegations, which have remained broadly consistent for many years.  The Veteran's VA treatment providers have consistently agreed that she has PTSD as a result of military sexual trauma.  Lastly, the Veteran's statements, including those in her VA treatment records and her testimony to the Board, provide compelling, credible evidence of the severity of her PTSD symptoms.  

In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that at least one of the claimed assaults occurred and that the appellant has PTSD as a result.  As the reasonable doubt created the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

 
ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


